Citation Nr: 0844425	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-23 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
exposure of the hands.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In October 2007, the Board remanded the case for additional 
development.  At that time, the issue of entitlement to 
service connection for residuals of cold exposure of the feet 
was also on appeal.  By a September 2008 rating decision, the 
veteran was awarded service connection for residuals of a 
cold injury to the right foot and left foot.  In light of 
this grant of benefits, the issue is no longer before the 
Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran does not have residual disability as a result 
of in-service cold exposure of the hands.

2.  The veteran does not have hearing loss that is 
attributable to his active military service.

3.  The veteran does not have tinnitus that is attributable 
to his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of cold exposure to 
the hands that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, (2008).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

3.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a January 2005 notice letter, the 
veteran and his representative were notified of the 
information and evidence needed to substantiate the veteran's 
claims of service connection.  While the notice did not refer 
to the criteria for assigning disability ratings or effective 
dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), neither of these questions is now before the Board.

The Board also finds that the January 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, another remand of the service 
connection issues for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's treatment records from the 
VA Medical Center (VAMC) in Kansas City, Missouri, have been 
obtained and associated with the claims file.  In July 2008, 
pursuant to the Board's October 2007 remand, the veteran was 
provided VA examinations in connection with his claims, the 
reports of which are of record.  Significantly, the veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claims on appeal that need 
to be obtained.

The Board notes that the veteran's service medical records 
were not obtained.  In January 2006, the RO was informed by 
the National Personnel Records Center that the veteran's 
records were not available and they were likely destroyed in 
a fire.  Further efforts to obtain the service medical 
records would be futile.  Therefore, a remand of these issues 
in order to make further requests for service medical records 
is not necessary.  In the veteran's case, VA has properly 
assisted him in obtaining any relevant evidence.

II. Analysis

A. Residuals of Cold Exposure of the Hands

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

The veteran alleges that he was exposed to cold weather 
during his active military service in the United States Army 
during the Korean War.  As detailed in the October 2007 
remand, the Board finds that, despite the unavailability of 
the veteran's service records, the veteran likely experienced 
cold exposure during his service in Korea.  In his 
application for benefits, the veteran claimed that he has 
residual disability as a result of the cold exposure of both 
his hands and feet.  As noted in the introduction, the 
veteran has already been awarded service connection for 
residuals of a cold injury to the right foot and left foot.

In July 2008, the veteran underwent a VA cold injury 
examination in connection with the claim.  The examiner 
reviewed the claims file and noted the veteran's in-service 
cold exposure.  Significantly, the veteran reported to the 
examiner that only his feet were frostbitten in Korea and 
that no other areas of the body were affected.  The examiner 
discussed in detail that the veteran at least as likely as 
not had residual disability as a result of in-service cold 
injury to the feet.  The examiner did not provide any further 
information regarding the hands.

Based on the July 2008 examination report, the Board finds 
that the veteran does not have residual disability as a 
result of cold exposure of the hands.  The examiner found 
that there was such residual disability involving the feet, 
but he did not make a similar finding regarding the hands.

The absence of a disability of the hands related to the cold 
injury is supported by the VA treatment records.  Records 
from the Kansas City VAMC, dated from February 2000 to June 
2008, document regular treatment for multiple disabilities, 
but the veteran was not treated for symptoms concerning the 
hands.  In contrast, the veteran did receive treatment for 
foot-related symptoms.  In the October 2007 remand, the Board 
noted that arthritis is a possible cold injury residual and 
that arthritis was listed in the veteran's problem list at 
the Kansas City VAMC.  At that time, the VA treatment records 
were not of record.  The recently acquired records do indeed 
document treatment for arthritis; however, the arthritis 
treatment pertained to joints in areas of the body other than 
the hands.  No possible cold injury residual symptoms of the 
hands have been noted in the VA treatment records.  
Furthermore, the veteran has not referred to any possible 
symptoms in his statements in support of the claim.

The veteran's representative argues that the July 2008 VA 
examination is inadequate because the examiner devoted all of 
his time to the veteran's feet and not to the hands.  
Although the examination did indeed primarily concern the 
feet, the veteran himself told the examiner that the feet 
were the only area affected by the cold exposure in Korea.  
Presumably, if either the veteran or the examiner thought 
that there may be residual disability involving the hands, 
the examiner would have spent more time discussing the hands.  
In light of the veteran's statements to the most recent VA 
examiner and the absence of evidence of any recurrent 
symptoms involving the hands, the Board does not find that a 
remand for another examination is warranted.  Because the 
veteran does not have residual disability as a result of cold 
exposure of the hands, service connection is not warranted.



B. Hearing Loss and Tinnitus

The veteran alleges that he had acoustic trauma during active 
military service in Korea because he was around loud noises, 
including loud trucks.  He believes that the noise exposure 
has resulted in hearing loss and tinnitus.  As detailed in 
the October 2007 remand, the Board finds that the veteran 
likely served in the vicinity of loud trucks in Korea.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In July 2008, the veteran underwent VA audiological 
examination in connection with the two claims.  The examiner 
noted the veteran's in-service noise exposure involving small 
and large vehicle engines.  Audiometric testing revealed that 
the veteran had mild to moderate sensorineural hearing loss 
of the right ear and mild to moderately severe sensorineural 
hearing loss of the left ear.  The auditory thresholds were 
such that impaired hearing for VA purposes was exhibited.  
The examiner also diagnosed the veteran with tinnitus.  The 
veteran told the examiner that his tinnitus began in 1985.

In conjunction with the July 2008 examination, the VA 
examiner provided a medical nexus opinion for hearing loss 
and tinnitus.  The examiner gave the opinion that the 
veteran's hearing loss and tinnitus are less likely as not 
(less than a 50 percent probability) caused by or a result of 
acoustic trauma during military service.  The examiner 
reasoned that the veteran's military occupation was not one 
associated with high-risk noise exposure and that the 
configuration of the veteran's hearing loss was not 
consistent with acoustic trauma.  Additionally, the examiner 
stated that it was not likely that in-service engine noise 
caused tinnitus that had its onset over 30 years later.  The 
examiner concluded that the veteran's hearing loss and 
tinnitus had a post-service pathology.  Post-service VA 
treatment records do not reference hearing loss or tinnitus 
and no treatment provider has commented on any link between 
the veteran's current hearing-related disabilities and his 
military service. 

Based on the July 2008 VA examination report, the Board finds 
that the veteran does not have hearing loss or tinnitus that 
is attributable to his active military service.  The 
information and evidence of record establishes the existence 
of a current disability for both claims and the likelihood of 
in-service noise exposure.  However, the competent medical 
evidence does not show that either current disability is 
linked to the in-service noise exposure.  Consequently, 
service connection is not warranted for hearing loss or 
tinnitus.

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested itself to 
a compensable degree within one year of the veteran's 
separation from military service.  A diagnosis of 
sensorineural hearing loss was first documented at the July 
2008 VA examination, which was over 50 years after service.  
Thus, service connection is not warranted for hearing loss on 
a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

C. Conclusion

The Board has considered the veteran's written contentions, 
as well as those of his representative, with regard to the 
veteran's claims of service connection.  Notably, the 
representative argues that the in-service truck noise did 
indeed constitute acoustic trauma.  While the Board does not 
doubt the sincerity of their belief that the veteran's 
hearing loss and tinnitus are related to acoustic trauma 
during military service, and that the veteran has residual 
disability as a result of cold exposure of the hands, as a 
lay persons without the appropriate medical training or 
expertise, they are not competent to provide a probative 
opinion on a medical matter-such as the diagnosis or 
etiology of a current disability, including what level of 
noise exposure constitutes acoustic trauma.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for hearing loss, tinnitus, and 
residuals of cold exposure of the hands must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for residuals of cold exposure of the 
hands is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


